— Order, Supreme Court, New York County, entered on May 3, 1975, denying defendants-appellants’ motions to dismiss the complaints herein for failure to state a cause of action, unanimously reversed, on the law, and complaints dismissed, with $60 costs and disbursements to appellants. The article and language involved in these actions did not constitute libel per se in that it did not tend "to expose [plaintiffs] to hatred, contempt or aversion, or to induce an evil or unsavory opinion of [them] in the minds of a substantial number of the community”, (Mencher v Chesley, 297 NY 94, 100) and, since no special damages are claimed, Special Term clearly erred in failing to grant the motions to dismiss. Concur — Markewich, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.